REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
This Office Action is also response to applicant’s amendment filed on December 2, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 13, 14, 19, 57, 72 and 75, and has canceled claims 7, 11, and 17-18.  
Claims 1, 3-6, 13-14, 19, 21-23, 25, 29, 30, 32, 36-38, 41, 47-48, 52-53, 57, 61, 63, 66, 72-73 and 75 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed an article that is comprised of a plurality of optical sources being configured to provide multiple incident optical signal beams of input illumination each multiple incident optical signal beam characterized by corresponding incident wavelength within an operational wavelength range and a grating substrate being configured to produce far-field illumination from the input illumination passing therethrough the grating substrate bearing a explicitly details set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872